Citation Nr: 0216483	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-04 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

(The issue of entitlement to an increased rating for flat 
feet, currently evaluated as 10 percent disabling has been 
deferred pending further development.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran, and his friend P.H.





ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active naval service from June 1956 to June 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  

The RO denied entitlement to a rating in excess of 30 percent 
for generalized anxiety disorder, and a rating in excess of 
10 percent for bilateral flat feet.  

The veteran and a friend provided oral testimony before the 
undersigned Member of the Board at the RO in August 2002, a 
transcript of which has been associated with the claims file.

The Board is undertaking additional development on the claim 
of entitlement to an increased evaluation for bilateral flat 
feet pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDING OF FACT

The veteran's generalized anxiety disorder is manifested by 
excessive anxiety and worry, chronic feelings of 
restlessness, fatigue, irritability, muscle tension, 
difficulty concentrating, confusion, sleep disturbance, 
headaches and weakness, in maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
generalized anxiety disorder have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130; 
Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In November 1963 the RO granted entitlement to service 
connection for a conversion reaction, manifested by headache 
symptomatology originally reported in service, and a 
noncompensable evaluation was assigned.  Since then, the 
veteran has applied for, and received, increased evaluations.  
In June 1980 the RO recharacterized the disorder as anxiety 
neurosis, and a 30 percent rating was assigned.  In 
subsequent years, the disability rating was reduced to 10 
percent, and restored to 30 percent.  

In June 1997 the veteran filed his most recent claim for an 
increased rating for his psychiatric disability currently 
rated as generalized anxiety disorder.  He indicated that he 
had been treated for the disability at the Brooklyn VA 
Medical Center.  In connection with his claim, the RO 
obtained VA clinical records, dated from 1997 to March 2002, 
and these are discussed in chronological order below.  

In September 1997,the veteran underwent a VA psychiatric 
examination.  He reported that he got nervous and was tense 
all of the time.  He said that his wife had left him because 
he was always argumentative.  He indicated that he could not 
perform sexually.  Examination revealed that he was alert and 
oriented times three.  Mood was subdued and somewhat 
depressed.  Affect was appropriate.  He slept poorly, and 
took medication to help him sleep.  Memory and concentration 
were somewhat impaired.  He was not suicidal or homicidal, 
and he reported having no hallucinations or delusions.  He 
had a few friends, and he mostly visited his family.  He was 
mildly obsessive (for example, leaving the stove on), and he 
was nervous around crowds.  The diagnostic impression was 
generalized anxiety disorder, with avoidant personality 
disorder, other medical ailments, and a global assessment of 
functioning score of 55 was assigned.  

VA outpatient treatment records show that in September 1997 
the veteran complained of fatigue and nervousness, and he was 
worried about his grown children.  In January 1998 he 
reported that he got anxious, and that he had occasional 
insomnia.  In March 1998 he was doing well and his sleep was 
generally okay.  

In April 2000 the veteran underwent a VA psychiatric 
examination.  He reported that he got nervous and was tense 
all of the time.  He said that his wife had left him.  He 
stated that he was currently employed and a father of three.  
His medical history revealed chronic headaches, dizziness, 
hypertension, cardiac problems and diabetes.  As to his 
occupational history, he indicated that he worked as a 
custodian for the Post Office, and had done so for the past 
23 years.  He stated that he planned on resigning soon due to 
having chronic dizziness, headaches and anxiety.  Further, 
regarding the extent of time lost from work and social 
impairment, the examiner noted that there was moderate social 
and occupational impairment.  The veteran had been able to 
work full time for many years, but reported that he was 
becoming increasingly unable to perform his occupational 
duties primarily due to chronic anxiety and associated 
headaches and dizziness.  

The veteran reported that at times he became embroiled in 
arguments with others.  His relationship with his (ex) wife 
was one of conflict and he was chronically irritable.  In 
general, he experienced significant anxiety in social 
situations.  Regarding the severity and frequency of his 
condition, the psychiatric symptoms were chronic, of moderate 
severity and of many years duration.  Regarding treatment 
effectiveness, he reported that psychiatric medications 
helped with chronic insomnia.  He also reported taking 
Excedrin regularly for chronic headaches. 

The veteran experienced excessive anxiety and worry occurring 
more during the daytime than not, which he was unable to 
control.  Associated with anxiety and worry were chronic 
feelings of restlessness, fatigue, irritability, muscle 
tension, difficulty concentrating, confusion, sleep 
disturbance, headaches and weakness.  He also reported some 
difficulties in short term memory.  He reported having 
recurrent nightmares and occasional moderate depression.  
There was no impairment of thought process or communication.  
There were no psychotic symptoms, including delusions or 
hallucinations.  

There was no inappropriate behavior, and no suicidal or 
homicidal thoughts.  His ability to maintain personal hygiene 
was intact.  He was oriented times three.  Regarding memory 
loss or impairment, short term memory deficits were reported.  
There was no obsessive or ritualistic behavior.  Rate and 
flow of speech was within normal limits.  Regarding panic 
attacks, there were none currently.  He had chronic anxiety, 
and occasional depression.  There was no impaired impulse 
control.  He had chronic insomnia often resulting in daytime 
fatigue.  The diagnosis was Axis I, generalized anxiety 
disorder, with Axis III, multiple medical problems, Axis IV, 
chronic medical problems, and Axis V, global assessment of 
functioning score of 60 was assigned.  

Most of the remaining VA outpatient treatment records are 
referable to a myriad of other medical problems the veteran 
suffers, including some of which he has been repeatedly 
hospitalized.  His generalized anxiety disorder was noted.  

VA outpatient treatment records dated in July 2000 show the 
veteran was seen at the mental health clinic and was doing 
well.  He was retired, he kept busy with his family, and he 
always had people to visit.  He still got fatigued, and 
attributed his fatigue to the medications he took.  

In September 2000 the veteran reported doing well, except for 
fatigue.  He slept a lot, and was always tired.  Most of the 
time his spirits were good, and he kept busy.  In November 
2000 it was noted that he had retired in June 2000, and that 
he had been separated for 15 years.  He reported stressors he 
had had in service regarding deaths and accidents he 
encountered.  He reported being close to his children, his 
mother and his sisters.  The impression was post-traumatic 
stress disorder.  

In March 2002, another VA examiner diagnosed the veteran with 
post-traumatic stress disorder, and with a global assessment 
of functioning score of 55.  

The veteran and a friend provided oral testimony before a 
travel member of the Board sitting at the RO in August 2002.  
He testified that he had trouble sleeping, problems 
remembering things, night sweats, and flashbacks.  He said 
that he did not get too angry, but that he did lose his 
temper at times.  Loud noises bothered him.  He mostly stayed 
around the house, and preferred being alone to socializing 
with others.  He sometimes got together with his family, like 
during the holidays.  He avoided crowds.  A friend of his 
testified that he took medications for his nervous condition, 
and for sleeplessness.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected psychiatric disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 9400, for generalized anxiety  disorder.  

Effective November 7, 1996, the rating criteria for mental 
disorders were amended.  Since the veteran initiated his 
claim in for in increase after November 1996, this revised 
criteria are used to evaluate the current level of severity 
of his mental disorder.  Under the revised rating criteria, a 
100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2002).  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  


A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

A GAF (global assessment of functioning) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).



A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).


Analysis

Preliminary Matter:  Duty to Assist

Initially, the Board notes that there has recently been a 
significant change in the law with the enactment of the VCAA 
of 2000.  VA has recently issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2002).  
In this case, the Board concludes the discussions in the 
rating decision, the Statement of the Case, and RO's February 
2002 letter adequately informed the veteran of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

More specifically, the February 2002 RO letter to the veteran 
advised him of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).  In this case, the veteran's service medical records 
and pertinent VA clinical records have been associated with 
the claims folder.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
generalized anxiety disorder that have not already been 
associated with the claims file.  Finally, in accordance with 
VA's duty to assist, the veteran was afforded VA special 
psychiatric examinations in September 1997 and April 2000.  
The Board finds that the reports of the examinations are 
sufficiently detailed and adequately address the specific 
criteria in the Rating Schedule, thereby precluding need for 
additional examination.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103, 5103A 5107(a) (West 1991 & Supp. 2002).  
Thus, there no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran, and such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Additionally, the RO has made clear and the evidence shows 
that the RO considered the veteran's claim under the new law.  
The RO made reference to the VCAA in is March 2002 
supplemental statement of the case in noting that the veteran 
did not respond to its previous letter notifying him of this 
new law.

As VA has fulfilled the duties to notify and to assist, and 
as the change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).


Increased Rating

The veteran maintains that the 30 percent evaluation which 
has been assigned for his generalized anxiety disorder does 
not accurately reflect the degree of disability that he 
currently experiences.  The Board agrees that an increased 
evaluation is warranted for his psychiatric disability.

As noted above, on most recent VA psychiatric examination in 
April 2000, the veteran reported that, in addition to 
excessive anxiety and uncontrollable worry, he also had 
chronic restlessness, fatigue, irritability, muscle tension, 
difficulty in concentrating, confusion, sleep disturbance, 
headaches and weakness.  

He indicated that, while he was then able to work full time, 
he was becoming increasingly unable to perform his 
occupational duties primarily due to chronic anxiety and 
associated headaches and dizziness.  He reported chronic 
anxiety and occasional depression, as well as chronic 
insomnia often resulting in daytime fatigue.  The veteran 
appeared to be separated from his wife, with whom he had had 
a conflictual relationship.  He was chronically irritable.  
He even became embroiled in arguments with others.  

Other records show that the veteran is now retired from 
employment, and that he participates in VA outpatient 
treatment.  Treatment records mostly report his having 
fatigue.  As noted, a 50 percent evaluation is assigned for 
occupational and social impairment due to such symptoms as 
panic attacks more than one a week, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  In this 
case, although the veteran does not meet all the criteria for 
a 50 percent rating for generalized anxiety disorder, the 
Board nonetheless finds that because some of the criteria 
have been met, his disability picture more nearly 
approximates the criteria for the 50 percent rating.  See 38 
C.F.R. § 4.7 (2002).

This determination is supported by the assignment by the VA 
examiner of a GAF score of 60 on the most recent VA 
examination in April 2000, with a previous score of 55, and a 
score of 55 associated with his new diagnosis of post-
traumatic stress disorder.  The GAF score was mentioned in 
the decision above, but more specifically, the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 46-47 (4th ed. 1994).  Again, the GAF score of 51-
60 is defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."  
Id.  In this case, the score of 60 assigned to the veteran is 
indicative of moderate symptoms, which is consistent with a 
50 percent evaluation.



However, the Board finds that the veteran is not entitled to 
a rating in excess of 50 percent.  With regard to the 
criteria for the 70 percent rating, the veteran's generalized 
anxiety disorder has not been shown to have caused 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood due to symptoms such as those 
described in the Rating Schedule.  He has not been shown by 
the recent medical evidence to have obsessional rituals which 
interfere with routine activities, or illogical, obscure, or 
irrelevant speech.  

On most recent VA psychiatric examination, he was described 
as having no psychotic symptoms or panic attacks, and no 
suicidal ideation.  Although he has been shown to experience 
anxiety and depression, there is no evidence of "near-
continuous" panic or depression affecting the ability to 
function independently, appropriately and effectively.  

There is also no evidence of impaired impulse control (such 
as unprovoked irritability with periods of violence); or 
spatial disorientation; neglect of personal appearance and 
hygiene.  In addition, while the veteran has reported current 
difficulties with his ex-wife, he has not been shown to be 
unable to establish and maintain effective relationships.  He 
seems to have a good relationship with his children, mother, 
and sisters.  In view of the foregoing, the Board concludes 
that the evidence does not support the assignment of a 70 
percent rating for anxiety disorder.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).




The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
considered the veteran's claim with application of the 
extraschedular criteria, but did not grant entitlement to an 
increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the disability picture with respect 
to the generalized anxiety disorder to be unusual or 
exceptional in nature as to warrant referral of the case to 
the Director or Under Secretary for review for consideration 
of extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  In this regard, generalized anxiety 
has not required frequent inpatient care, nor has it markedly 
interfered with employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
generalized anxiety disorder.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an increased evaluation of 50 percent for 
generalized disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

